DETAILED ACTION
	This Action addresses the communication received on 16 May 2022:  Claims 1, 4, 7, and 13 have been amended; no claims have been cancelled; and pending Claims 1-18 are rejected as detailed below.
Response to Amendments
Drawings
The drawings REMAIN objected to because they contain partially obscured or unreadable information.  The resubmitted drawings are the same as the objected-to ones.  FIG. 7, for instance, contains partially missing words.  Further, FIGS. 2-6 contain details scaled to an unreadable degree.  Nearly every drawing inexplicably occupies less than a third of the viewable drawing sheet area.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The Office rejects Claim 5 and any corresponding dependent claims under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “wherein the distributed ledger is a blockchain registry.”  The antecedent basis for this limitation previously found in Claim 4 has been removed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The Office rejects Claims 1-4, 7-9, and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Reeves (U.S. Pat. 9,626,876):
As for Claim 1, Reeves teaches integrating a plurality of software systems to enable data transfer between the plurality of software systems; [A] adding a new software system to the plurality of software systems; [B] updating, removing, or altering at least one system of the plurality of software systems based on the new software system; and [C] dynamically updating other ones of the plurality of software systems based on the updated, removed, or altered at least one system (Col. 5, L51: "The new VIG subsystem 204 is connected with the update apparatus 206 via a first interface 210. The update apparatus 206 is connected with a VIG interface module 214 of the host computer 200 via a second interface 216. As such, the new VIG subsystem 204 is connected with the host computer via the update apparatus 206. In other words, the update apparatus acts as an intermediary between [A] the new VIG subsystem 204 and the host computer 200." (Col. 6, L 63) “The update apparatus 206 also comprises an executive component 310, which is an executive framework that controls the loading of configurable components [B, C] and their execution within the update apparatus 206.” (Col. 7, L 33) “The executive component 310 is operable to perform at least the following functions: 1. Read the initialisation file, which defines the components 302, 304, 306, 308 for integrating the new subsystem 204 with a given host computer 200; 2. Dynamically load the required configurable components 302, 304, 306, 308 from the dynamically loadable library based on the initialisation file; 3. Configure [B, C] and perform the scheduling of the execution of the configurable components using a multithreaded software triggering mechanism....”  That is, the new component is added and the sequential intervening configurable software components are dynamically updated to successfully transmit and reformat the data between the host computer and the newly added system. The updated configuration in the first component requiring updates to the successive components.) 
As for Claim 2, which depends on Claim 1, Reeves teaches wherein the dynamically updating the other ones of the plurality of software systems comprises contemporaneously updating the other ones of the plurality of software systems (Col. 4, L20: “The first software module may be configured to cause one or more of the loaded other software modules to read a respective other stored configuration [contemporaneously updating other ones of the plurality of software systems], the identity of the respective other stored configurations being defined by the first stored configuration.”)
As for Claim 3, which depends on Claim 1, Reeves teaches further comprising tracking transactions between the added new software system or the updated or altered one of the plurality of software systems and the updated other ones of the plurality of software systems (Col 6, L65: “The update apparatus 206 also comprises a maintenance interface component 312, which provides a web page maintenance interface and enables modifications to the configuration of the update apparatus 206 and real time evaluation [transaction tracking] of data held within memory 314. The executive component 310 and the maintenance interface component 312 are common to all instances of the update apparatus 206, regardless of the simulator and new subsystem 204.”)
As for Claim 4, which depends on Claim 3, Reeves teaches wherein the transactions include determining the amount of data being transmitted from one service to another after the integration between the two services is complete (Col. 12, L11: “Execution of the "run1( . . . )" function in the data formatting and manipulating component 302-2 causes the data formatting and manipulating component 302-2 to examine the data in the buffer [i.e., to determine the amount of data], to format/manipulate the data as required and place the formatted/manipulated data in a first data structure DS-A.”  Further (L 34), “In this example, upon receipt of the "run1( ... )" function, the first simulation component 304-1 separates and/or processes the data that is stored in the first data structure DS-A and places it in [i.e. transmits to] second and third data structures DS-B, DS-C [which are input to the sequential components].”)
Claims 7-9 recite substantially the same subject matter as Claims 1-3, respectively, and stand rejected on the same basis accordingly.
Claims 13-15 recite substantially the same subject matter as Claims 1-3, respectively, and stand rejected on the same basis accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 5-6, 10-12, and 16-18 under 35 U.S.C. 103 as unpatentable over Reeves in view of Mills (U.S. Pat. 10,810,004):
As for Claim 5, which depends on Claim 4, Reeves does not explicitly teach storing transactions in a distributed blockchain ledger.
But Mills teaches wherein the distributed ledger is a blockchain registry (Col. 1, L50: “An example embodiment discloses a system and method facilitating implementing a software component ecosystem using distributed control, in part by using a distributed blockchain ledger to maintain, secure, verify, update, monitor, or otherwise control or effect transactions, e.g., various types of registration transactions (as discussed more fully below) occurring in the distributed ecosystem. Ecosystem nodes (so-called or represented by catalog instances herein) of the distributed ecosystem run software for managing the shared blockchain ledger (also simply called the blockchain herein), including adding new blocks that include the one or more transactions.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Reeves and Mills because using a blockchain ledger reduces the cost of implementing a suitably robust central management infrastructure (Mills; Col. 1, L40).
As for Claim 6, which depends on Claim 5, Mills teaches wherein data related to the transactions is stored in the blockchain registry (Col. 1, L50: “An example embodiment discloses a system and method facilitating implementing a software component ecosystem using distributed control, in part by using a distributed blockchain ledger to maintain, secure, verify, update, monitor, or otherwise control or effect transactions, e.g., various types of registration transactions (as discussed more fully below) occurring in the distributed ecosystem. Ecosystem nodes (so-called or represented by catalog instances herein) of the distributed ecosystem run software for managing the shared blockchain ledger (also simply called the blockchain herein), including adding new blocks that include the one or more transactions.”)
As for Claim 10, which depends on Claim 9, Mills teaches wherein the transactions are stored in a distributed ledger (Col. 1, L50: “An example embodiment discloses a system and method facilitating implementing a software component ecosystem using distributed control, in part by using a distributed blockchain ledger to maintain, secure, verify, update, monitor, or otherwise control or effect transactions, e.g., various types of registration transactions (as discussed more fully below) occurring in the distributed ecosystem. Ecosystem nodes (so-called or represented by catalog instances herein) of the distributed ecosystem run software for managing the shared blockchain ledger (also simply called the blockchain herein), including adding new blocks that include the one or more transactions.”)
Claims 11-12 recite substantially the same subject matter as Claims 5-6, respectively, and stand rejected on the same basis accordingly.
Claims 16-18 recite substantially the same subject matter as Claims 10 and 5-6, respectively, and stand rejected on the same basis accordingly.


Response to Arguments
Applicant's arguments filed 16 May 2022 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
1 August 2022

/QING CHEN/Primary Examiner, Art Unit 2191